PER CURIAM:
*65This Claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $863.62 for the metered usage of office equipment provided respondent. The invoices for these charges were not processed for payment in the appropriate fiscal year; therefore, claimant has not been paid.
The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $863.62.
Award of $863.62.